Name: 89/385/EEC: Commission Decision of 10 May 1989 authorizing the French Republic to apply intra-community surveillance to imports of meat of sheep or goats originating in New Zealand (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  trade policy;  animal product
 Date Published: 1989-06-28

 Avis juridique important|31989D038589/385/EEC: Commission Decision of 10 May 1989 authorizing the French Republic to apply intra-community surveillance to imports of meat of sheep or goats originating in New Zealand (only the French text is authentic) Official Journal L 181 , 28/06/1989 P. 0051 - 0052*****COMMISSION DECISION of 10 May 1989 authorizing the French Republic to apply intra-community surveillance to imports of meat of sheep or goats originating in New Zealand (Only the French text is authentic) (89/385/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 87/433/EEC of 22 July 1987 on surveillance and protective measures which Member States may be authorized to take pursuant to Article 115 of the EEC Treaty (1), and in particular Articles 1 and 2 thereof, Whereas the French Government has applied to the Commission of the European Communities under the first paragraph of Article 115 of the Treaty for authorization to apply intra-Community surveillance in respect of meat of sheep or goats falling within CN code 0204 originating in New Zealand and put into free circulation in other Member States ; Whereas Council Regulation (EEC) No 1837/80 (2), as last amended by Regulation (EEC) No 1115/88 (3), established a common organization of the market in sheepmeat and goatmeat; whereas in the context of those arrangements the Community concluded trade agreements with certain third countries, among them New Zealand, which thereby undertook to restrain their exports of these products to certain sensitive markets, such as France; whereas, however, talks are under way with certain countries, including New Zealand, about the restrictions in respect of the French market; Whereas in order to avoid interruption of the traditional flow of trade with New Zealand under the Community agreement while these talks are going on, the Commission adopted Decision 89/310/EEC (4) unilaterally and without prejudice to the outcome of the negotiations establishing provisional limits for 1989 in respect of imports into France of the products in question originating in New Zealand; Whereas there are disparities in the measures applied in different Member States to imports of the products in question originating in New Zealand; whereas such disparities may give rise to deflection of trade; Whereas information received by the Commission indicates that there has been a significant increase since the second half of 1988 in French imports of sheepmeat and goatmeat originating in New Zealand and put into free circulation in other Member States, and that there is a real risk of these imports, because of their volume and low price, causing material injury to French producers and disrupting the market; Whereas in the circumstances it is desirable to establish the likely trend of these imports; Whereas the information given by the French authorities has been examined closely by the Commission in accordance with the criteria laid down by Decision 87/433/EEC; Whereas this examination has shown that the conditions for the application of surveillance measures in respect of the products in question do exist; Whereas the French Republic should therefore be authorized to make the imports concerned subject to prior intra-Community surveillance, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to apply intra-Community surveillance in accordance with Decision 87/433/EEC until 31 December 1989 to imports of meat of sheep and goats, fresh, chilled or frozen, falling within CN code 0204, originating in New Zealand. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 May 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 238, 21. 8. 1987, p. 26. (2) OJ No L 183, 16. 7. 1980, p. 1. (3) OJ No L 110, 29. 4. 1988, p. 36. (4) OJ No L 126, 9. 5. 1989, p. 40.